Citation Nr: 1205931	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-37 769	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from July 30, 2007, to November 28, 2007, and as 50 percent disabling from November 28, 2007, to October 5, 2009.

2.  Entitlement to an initial rating higher than 10 percent for vertigo.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League



WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION


The Veteran served on active duty from February 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in Detroit, Michigan, and a March 2008 rating action of the RO in Togus, Maine.  

In the December 2007 rating decision, the RO assigned a 30 percent evaluation to the Veteran's service connected PTSD, effective from July 30, 2007.  In the March 2008 decision, the RO awarded service connection for vertigo and assigned a 10 percent evaluation.  The Veteran disagreed with the disability ratings assigned in the December 2007 and March 2008 rating decisions and appealed to the Board.  

In a July 2010 decision, the Board remanded for further development the issues of entitlement to an initial rating higher than 10 percent for vertigo; entitlement to an increased rating for PTSD; and entitlement to TDIU.  

On remand from the Board, the Appeals Management Center (AMC) issued an October 2010 decision wherein the Veteran's PTSD disability rating was increased to 50 percent, effective from November 28, 2007, and 100 percent, effective from October 5, 2009.  Because the 100 percent disability rating was not granted for the entire rating period, the claim remains properly before the Board.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35 (1993).  The Board will therefore address whether the Veteran is entitled to an evaluation in excess of 30 percent for the period from July 30, 2007, to November 28, 2007, and whether he is entitled an evaluation in excess of 50 percent for that disability for the period from November 28, 2007, to October 5, 2009.

On April 1, 2010, the Veteran presented testimony at a hearing before a Veterans Law Judge.  The Veterans Law Judge who conducted the April 2010 hearing is no longer employed at the Board.  In December 2010, the Veteran and his representative were informed that because the Veterans Law Judge who had conducted the April 2010 hearing was no longer available to decide the case, the Veteran was entitled to another hearing before a different Veterans Law Judge.  The Veteran was told that, if no response was received within 30 days, the Board would assume that another hearing was not desired.  To date, no response has been received.

(The decision below addresses the Veteran's claim for an increased rating for PTSD.  The issues of entitlement to a higher initial rating for vertigo and entitlement to TDIU are addressed in the remand that follows the Board's decision.)


FINDING OF FACT

From July 30, 2007, to October 5, 2009, the Veteran's service-connected psychiatric disorder was manifested by symptoms that likely resulted in occupational and social impairment with deficiencies in most areas; total impairment was not shown.


CONCLUSION OF LAW

From July 30, 2007, to October 5, 2009, the criteria for a 70 percent disability rating for service-connected psychiatric disability were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran was initially awarded service connection for anxiety neurosis in February 1972.  A 10 percent evaluation was assigned, effective from November 30, 1971.  By a February 1974 rating decision, it was determined that the Veteran no longer experienced symptoms of a nervous condition that would warrant a compensable rating and a noncompensable rating was assigned, effective May 1, 1974.  

On July 30, 2007, the Veteran sought an increased evaluation for his service-connected disorder.  He also claimed service connection for, among other things, dizziness.  It was noted that the Veteran was unemployed at the time.  

The Veteran was afforded a VA psychiatric examination in October 2007.  It was noted that the Veteran was divorced from his wife of 18 years.  He had a girlfriend with whom he had lived for seven years.  The Veteran had three children with his ex-wife.  He reported monthly contact with his children.  He noted regular contact with his mother and contact with his siblings every three to four years.  

The Veteran had attended school through the tenth grade.  He passed his GED (General Educational Development) test while in the Marine Corps.  After service, the Veteran's obtained his Bachelor's degree.  The Veteran was unemployed at the time of examination, noting that he had resigned from his job with Ford Motor Company three months earlier.  He reported being employed with Ford for seven years as an automotive assembly plant supervisor.  Prior to that, he was a quality manager at another company.  The Veteran was fired from that position however due to conflicts with coworkers and supervisors.  The Veteran indicated that he had resigned from Ford on account of complaints from management and coworkers.  The Veteran reported being fired from a previous job as well.  

The Veteran relayed his military experiences and PTSD symptoms, which included flashbacks related to his experiences in Vietnam five to six times a week.  He reported recurrent and intrusive thoughts of Vietnam daily, stating that he was unable to control his thoughts.  He stated that his thoughts, flashbacks, and nightmares had intensified as a result of the Iraq War.  The Veteran indicated nightmares at least monthly, and often times weekly.  He felt socially isolated, save for visits with his mother twice a year.  The Veteran reported difficulty managing his feelings of anger and guilt, stating that he felt angry and guilty as a result of his experiences in Vietnam.  He reported being verbally abusive to his ex-wife.  The Veteran also endorsed persistent symptoms of increased arousal, to include difficulty falling and staying asleep, hypervigilance, and an exaggerated startle response.  He also reported panic attacks triggered by flashbacks and manifested by a racing heart.

The Veteran denied a history of psychiatric or psychological treatment, stating that he had never engaged in individual or group therapy.  He indicated a depressed mood, which he rated as a 4 or 5 on a scale to 10.  He stated that his depression had a snowball effect, noting that his depression caused stress, which in turn triggered flashbacks, nightmares, and more depression.  The Veteran denied current suicidal or homicidal ideation, plan, or intent, but stated that he had planned, although never attempted, suicide many times in the past.  He denied mood swings, indicating that he felt down most of the time.

The Veteran complained of memory problems and reported increased irritability and a lack of patience towards others.  He lacked interest in those around him.  The Veteran endorsed paranoid ideation.  He denied other psychotic symptoms such as auditory or visual hallucinations.

Examination of the Veteran revealed that he was oriented times three.  He could name the current and three past Presidents.  His recall was good, insight fair, and operational judgment and problems solving skills intact.  When describing a typical day, the Veteran stated the he would do some housework, look for a job, and go grocery shopping.  He stated that although he used to enjoy playing the guitar and listening to music, his only hobby now involved the computer.  

Objectively, the Veteran presented as cooperative and well groomed.  His sat with an anxious and depressed facial expression.  His mood was anxious and sad and his affect was tearful.  The examiner noted past thoughts of suicide, but found the Veteran's current suicidal risk to be low.  The examiner stated that diagnostically, the Veteran's clinical presentation most clearly resembled PTSD.  She diagnosed the Veteran as having PTSD and assigned a Global Assessment of Functioning (GAF) of 55.  

Based on the October 2007 VA examiner's findings, in a December 2007 decision, the RO recharacterized the Veteran's service connected disorder as PTSD with alcohol dependence, and assigned a 30 percent evaluation, effective July 30, 2007.  

Following the October 2007 VA examination, the Veteran was seen at a VA medical center (VAMC) for a psychiatric consultation.  A November 2007 mental health note records the Veteran's assertions that he was unable to work, felt depressed, and had thoughts of suicide.  The Veteran endorses feelings of depression, sadness, withdrawal, and loss of interest in activities.  He reported low motivation and thoughts of suicide, which intensified to developing a plan every one to two months.  The Veteran's feelings were exacerbated by his loss of employment.  The Veteran reported that more disruptive and intrusive thoughts of his Vietnam experiences had begun seven years earlier, accompanied by his loss of a longstanding job at that time.  The Veteran reporting resigning from his most recent job due to anxiety attacks and PTSD symptoms, stating that he was experiencing daily panic attacks upon going to work.  He feared that he would embarrass himself by having a flashback.  The Veteran reported needing to sleep fully dressed and facing the door.

The Veteran reported frequent suicidal ideation.  He reported that, two days prior, he was peeling potatoes and considered slicing his wrists.  The thoughts tended to be short lived and were moderately easy to resist.  He endorsed a current suicidal plan, but stated that he did not wish to harm himself, but rather, wished that he would feel better.  A GAF score of 60 was recorded.  
Later in November 2007, the Veteran was seen for evaluation.  He presented with a constricted affect and anxious mood.  No formal thought disorder was noted and the Veteran denied auditory, visual, and tactile hallucinations.  The Veteran was given a provisional diagnosis of recurrent major depression, moderate.  

A psychosocial assessment was made on November 28, 2007.  At that time, the Veteran presented with complaints of nightmares, flashbacks, severe depression, paranoia, suicidal plans, anxiety attacks, and aggression.  Examination of the Veteran revealed appropriate attire, fair grooming, fair hygiene, and little animation.  His attitude was cooperative and his mood and affect were described as bland, shallow, restricted, depressed, guarded, dejected, sad, and troubled.  His speech was quiet and slow, with limited or minimal responses.  The Veteran denied suicidal and homicidal ideation.  His intellectual ability was limited with regard to general information, abstract reasoning, and concentration.  A GAF score of 51 was assigned.

The Veteran participated in the PHP until January 10, 2008.  A review of the group counseling and occupational and art therapy notes made during program participation revels that the Veteran's affect was variously described as dysphoric and euthymic.  His mood was variously noted to be quiet, but attentive, cooperative, depressed, and anxious.  His coping mechanism was to withdraw from people and problems.  The Veteran's level of participation in group sessions was described at attentive to information and participatory in group discussion with no verbal prompting.  It was indicated that the Veteran was cooperative and friendly when interacting with peers and staff.  His leisure interests were noted to be writing music, singing, playing the guitar, watching television, and using the computer.

A December 2007 pharmacy note indicated a depressed mood, with no thought disorder.  Suicidal and homicidal ideas were denied.  A GAF score of 55 was assigned that same month and it was indicated that the Veteran was suffering from a depressed mood and intrusive recollections of Vietnam.  It was noted that the Veteran was able to participate in treatment and no complications or obstacles to successful treatment were noted at that time.  He was observed to be personable in relationships with peers and others.  Treatment notes indicated that the Veteran presented with increased participation and discussion of goals for the future, as well as increased insight.  

Upon discharge from the PHP, the Veteran was described as alert and oriented.  He denied auditory, visual, or tactile hallucinations, denied any thought, intent, or plan to harm himself or others, and denied suicidal and homicidal thoughts, intent, or plan.  It was noted that the Veteran was to follow-up on his intrusive thoughts and nightmares with the PTSD clinic.  His participation in the program was described as open in both large and small group setting.  The Veteran was noted to tear up easily when talking.  He acknowledged successes in insights and self-understanding.  Self-forgiveness regarding war experiences was expressed to be unresolved.  A GAF score of 60-51 was assigned.  

A January 23, 2008, PTSD clinic consultation note shows that the Veteran was referred for help with depression, nightmares, and flashbacks.  His presentation during the evaluation was cooperative, but depressed, anxious, and overwhelmed.  The Veteran endorsed a history of suicidal ideation.  Psychological testing revealed results consistent with a diagnosis of PTSD.  It was noted that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  A GAF score of 60 was assigned.  

The Veteran was enrolled and participated in a 32-week, three-part treatment program in the VA PTSD clinic, which treatment consisted of mental health group counseling, a cognitive behavioral skills group sessions, and a cognitive processing therapy.

An April 2008 social work note revealed that the Veteran had purchased a karaoke machine and was recording music for his mother.  He expressed appreciation for the PHP staff, stating that he was in "bad shape" before entering the program.  A psychiatric note dated that same month recorded a GAF score of 55.  He reported occasional suicidal ideation, episodes of road rage, weekly flashbacks, difficultly sleeping, nightmares three times a week, and hypervigilance.  He stated that he was living with his girlfriend and indicated that he was trying to socialize more, but reported that he had no friends.  

A VA psychiatric progress note dated in November 2008 shows that the Veteran was experiencing difficulty sleeping, nightmares, flashbacks, panic attacks, hypervigilance, anger, exaggerated startle response, social isolation, withdrawal, depression, lack of motivation, difficulty concentrating, and feelings of hopelessness and helplessness.  The Veteran noted that his depressive symptoms had subsided while on Celexa and Trazodone.  He denied current thoughts of self harm.

Examination of the Veteran revealed that he was alert and attentive.  His mood was euthymic and affect was slightly constricted.  The Veteran denied hallucinations of any kind.  A GAF score of 55 was recorded.  

In January 2009, the Veteran presented with complaints that his paranoia and anger were increasing in severity.  He reported difficulty focusing, flashbacks, nightmares, and night sweats.  It was noted that the Veteran was nearly arrested in the Atlantic City airport because he became upset over the instructions that were being given.  In February 2009, the Veteran described worsening PTSD symptoms.  He stated that his personal life was improving, but reported auditory and visual hallucinations.  He denied suicidal and homicidal ideation.  His affect and mood were described as dysphoric and depressed.

The Veteran continued to undergo VA mental health treatment and group therapy.  He reported auditory hallucinations, anxiety, especially in social situations, memory lapses, depression, difficulty sleeping, increased irritability, feelings of helplessness and hopelessness without suicidality and anhedonia, and increasing isolation.  

In August 2009, the Veteran underwent a neuropsychological consultation.  He reported difficulty remembering and concentrating.  He presented with a blunted affect and appeared to be in a somewhat depressed mood.  He displayed little or no facial expressions throughout the duration of the evaluation.  The results of neuropsychological testing revealed that although the Veteran was performing in the average range for current intellectual abilities, immediate and delayed memory, as well as executive functioning abilities, his depression, isolation, and fear of losing control may be causing his problems with concentration.  Overall, the Veteran's neuropsychological presentation did not suggest cognitive limitations. 

In October 5, 2009, the Veteran was admitted to the Residential Treatment Program (RTP) at the Battle Creek, Michigan, VAMC.  Upon admission, he reported difficulty sleeping, intrusive thoughts of Vietnam, anger control issues, hypervigilance, and social withdrawal.  Psychological testing suggested the presence of a severe level of depression, as well as PTSD.  Inpatient treatment records note that the Veteran had experienced increased stress due to the death of his ex-wife and surgery of his girlfriend, which had led to an increase in the severity of his PTSD symptoms.  In November 2009, the Veteran was assigned a GAF score of 45.  The Veteran reported increased feelings of isolation while a participant in the RTP.  Certain other PTSD symptoms were noted to decrease in intensity, but none fully resolved.  In December 2009, the Veteran reported that his mood was better and his anxiety had decreased.  He noted, however, that he still had fears that he could not shake.  He was discharged from the RTP that month.  At that time, he was assigned a GAF score of 49.  

Outpatient treatment records dated through August 2010 show that the Veteran continued to participate in mental health group therapy.  The Veteran reported "falling back into a slump" since being discharged from the RTP.  

The Veteran underwent a VA examination in August 2010.  He reported little change in his social situation since he was seen for examination in 2007.  The Veteran reported extremely limited social contact, other than his girlfriend.  The Veteran reported his PTSD symptoms to consist of social isolation, depressed mood, lack of motivation, lack of concentration and focus, disinterest and lack of pleasure in events, hypervigilance, flashbacks, nightmares, and an exaggerated startle response.  He reported that he was no longer interested in music, painting, and poetry, which were things that he had enjoyed in the past.  He indicated that he slept up to 14 hours a day and rarely left the house.  It was noted that the Veteran could not envision any sense in the future for himself.  He endorsed passive thoughts of suicide, but denied any plan or intent.  

The Veteran was noted to be casually dressed. His speech was soft and his affect very blunted.  The Veteran reported a depressed mood, but denied hallucinations and delusions.  Judgment and insight were intact and cognition was grossly intact.  The examiner assigned a GAF score of 45, stating that he Veteran continued to experience PTSD symptoms, which appeared to have been worsening over the past few years.  The examiner noted that the Veteran was now extremely socially isolated and had little social interaction.  The GAF score of 45 was based on a severe degree of psychosocial dysfunction, evidenced by few friends, an inability to keep a job, and extremely limited social enjoyment and interaction due to his PTSD symptoms.  The examiner further opined that it was at least as likely as not that the Veteran was unemployable due to his PTSD.  

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart, supra.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

The Veteran's service-connected psychiatric disability, characterized as PTSD with alcohol dependence in remission, has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).  Under that DC, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2011).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).

Currently, the Veteran is in receipt of a 30 percent rating for his service-connected PTSD for the period from July 30, 2007, to November 28, 2007, and 50 percent for that disability for the period from November 28, 2007, to October 5, 2009.  A 100 percent evaluation has been assigned from October 5, 2009.  Upon review of the evidence of record, the Board finds that the severity of the Veteran's service-connected PTSD warrants a 70 percent rating during the claim period prior to October 5, 2009.  (The Board will not address the rating since October 5, 2009, because the 100 percent rating already assigned is the highest rating assignable.)

At the outset, the Board notes that since filing his claim for an increased evaluation for his service-connected psychiatric disorder in July 2007, the Veteran has reported his PTSD symptoms to include: flashbacks; recurrent and intrusive thoughts; social isolation; feelings of anger and guilt; difficulty falling and staying asleep; hypervigilance; an exaggerated startle response; panic attacks; anxiety; depressed mood; increased irritability; memory loss; and paranoia.  The Veteran has variously reported thoughts of suicide, but has consistently denied any intent.  At no point during the pendency of the Veteran's claim has he endorsed homicidal ideation.  The Veteran began experiencing auditory and visual hallucinations in February 2009.  

The Board finds that throughout the pendency of the period in question, the Veteran's PTSD symptomatology reflects a serious/severe disability and he exhibited the types of symptoms suggestive of a 70 percent rating.  Indeed, the evidence shows that the Veteran had difficulty in adapting to stressful circumstances, including work, as evidence by his reported resignation due to his PTSD symptoms, impaired judgment and thinking, as evidenced by his frequent thoughts of suicide, and an inability to establish and maintain effective relationships, as evidenced by his lack of friends outside of his family/girlfriend.  Further, the evidence shows that the Veteran's PTSD results in a depressed and anxious mood.  The Veteran also participated in a PHP from November 2007 to January 2008, followed by a 32-week three-part treatment program in the VA PTSD clinic, followed by a regular VA mental health group counseling.  The Veteran thereafter entered into an inpatient treatment program.  

Although the severity of the Veteran's PTSD symptoms seemingly decreased while he was an active participant in the various VA treatment programs, it is clear from the evidence of record that the Veteran has suffered from serious symptoms of PTSD even while participating in the treatment programs.  Further, while the Veteran has not at all times endorsed the more serious symptoms suggestive of a 70 percent rating, such as suicidal ideation, the Board finds that his overall level of social and occupational functioning more serious than contemplated by the current ratings.  It has been noted that the Veteran's PTSD causes a clinically significant impairment in social, occupational, or other important areas of functioning.  Further, although the Veteran did not at the time of his July 2007 application for increased compensation indicate the types of symptoms that he was then experiencing, he later asserted that the increase in symptoms had begun earlier.

Accordingly, the Board finds that throughout the claim period, the Veteran's PTSD symptomatology has approximated occupational and social impairment with deficiencies in most area, including work, family relations, and mood and judgment.  As such, a 70 percent rating is warranted from July 30, 2007.  

While the evidence reflects that the Veteran's disability picture warrants a 70 percent evaluation from the date that he filed his claim, the evidence also makes clear that the Veteran's PTSD has increased in severity throughout the pendency of his claim.  Indeed, the RO assigned a 100 percent evaluation, effective from October 5, 2009.  

In evaluating the severity of the Veteran's PTSD, the Board points out that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board must consider the actual level of occupational and social impairment caused by the Veteran's PTSD throughout the pendency of his claim and determine whether, prior to October 5, 2009, the Veteran's PTSD resulted in total social and occupational impairment.  

As to his ability to function in an occupational setting, the Board notes that the Veteran has been unemployed during the pendency of his claim.  At the time of the October 2007 VA examination, the Veteran indicated that he had resigned from his job at Ford Motor Company three months earlier, after working there for seven years.  He stated that he had resigned from Ford on account of complaints from management and coworkers.  He also noted that he had several times been fired from previous jobs due to conflicts with his co-workers and supervisors as a result of his PTSD symptoms.  The Veteran did, however, indicate that he was then-currently seeking employment.  The examiner did not comment on whether the Veteran was unemployable as a result of the PTSD.  Objectively, the record does not reveal evidence of unemployability, as opposed to unemployment, until August 2010, at which time the VA examiner opined that it was at least as likely as not that the Veteran as unemployable due to his PTSD.  Although the Veteran endorsed many of the same symptoms at that time as he had during his October 2007 examination, upon a review of the record and the October 2007 VA examination report, the August 2010 examiner indicated that the Veteran's "symptoms do appear to have been worsening over the past few years."  

As to the Veteran's level of social impairment, the Veteran reports having no friends.  However, he has maintained a long-term relationship with his girlfriend, with whom he resides.  He has also indicated a relationship with his mother and children.  In April 2008, the Veteran reported that he was attempting to socialize more, but stated that he had no friends.  It has been noted that the Veteran rarely left the house, save for a few family visits.  However, during his April 2010 hearing, the Veteran's son noted that he had accompanied the Veteran to VA picnics attended by homeless veterans and other veterans in his support group.  Given this evidence, it cannot be said that the Veteran is totally impaired socially.

The Board also notes that during the relevant time period, the Veteran's GAF scores have ranged between 45 and 60.  Specifically, between October 2007 and January 2009, the Veteran's GAF scores ranged from 51 to 60 and from October 2009 to August 2010, the Veteran's GAF scores have been recorded as 45 or 46.  In assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).   A GAF score of 51-60 is defined as: "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

As noted above, on October 5, 2009, the Veteran entered a RTP.  As the Veteran had previously been treated only on an out-patient basis, the Board finds that admission to an in-patient program is evidence that the Veteran's PTSD had increased in severity.  This increase in severity is further supported by the decrease in the Veteran's GAF scores from the 51-to-60 range down to 45.  Upon review of the evidence of record, the Board can find no basis upon which to assign a 100 percent disability prior to October 5, 2009.  This is so because the evidence fails to demonstrate that the Veteran's PTSD resulted in total impairment prior to that time.  Although the Veteran may experience a severe degree of social isolation, the evidence does not demonstrate that he is totally impaired.  Thus, regardless of whether the Veteran's PTSD resulted in total occupational impairment prior to October 5, 2009, because the evidence fails to establish that it has caused total impairment, a 100 percent evaluation is not warranted for the period prior to October 5, 2009.  See 38 C.F.R. § 4.130, DC 9411 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders) (emphasis added).

III.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).

In July 2007, the RO received from the Veteran a statement wherein he indicated that his service-connected psychiatric disorder had worsened.  In September 2007, the RO sent to him a letter notifying him of the need to submit evidence showing that his service-connected disability had increased in severity.  The RO stated that it would consider the impact of the disability and its symptoms on employment.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.

The Veteran has not disputed the contents of the VCAA notice letters in this case. Further, the Board finds that the September 2007 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his VA inpatient and outpatient treatment records, VA examination reports, as well as lay statements in support of his claim, to include his April 2010 hearing testimony.  The Veteran has also not identified any outstanding evidence and the Board is aware of none.

Further, the Veteran has been afforded multiple VA examinations in connection with his claim.  The VA examiners reviewed the claims folder and conducted an examination of the Veteran that included consideration of the Veteran's subjective complaints of disability.  The Board finds that the examinations reports, along with the VA inpatient and outpatient treatment records, contain sufficient evidence by which to evaluate the Veteran's service-connected psychiatric disability in the context of the pertinent regulations and throughout the claim period.  Thus, the Board finds that the duty-to-assist requirements have been met.  


ORDER

Entitlement to a disability evaluation of 70 percent for service-connected PTSD from July 30, 2007, to October 5, 2009, is granted.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  

As noted in the introduction, the issues of entitlement to an initial rating higher than 10 percent for vertigo and entitlement to TDIU were previously before the Board in April 2010.  At that time, the Board remanded the Veteran's claim for an initial rating greater than 10 percent for vertigo for the Veteran to undergo an examination to determine the current severity of his vertigo.  

In its April 2010 decision, the Board also found that the issue of entitlement to TDIU issue had not been adjudicated below or otherwise developed for appeal, but that it had been raised by the record on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record).  Specifically, the Board noted the Veteran's assertions that symptoms of his PTSD and vertigo were productive of significant impairment of his daily and vocational activities and rendered him unable to secure and follow substantially gainful employment.  The Board thus instructed that, on remand, if the Veteran's claims remained denied, the Veteran was to be furnished a supplemental statement of the case (SSOC) addressing the issues on appeal, including the TDIU issue, and be afforded the opportunity to respond.  

As to the issue of entitlement to TDIU, in its October 2010 decision awarding the Veteran a PTSD disability rating of 50 percent from November 28, 2007, and 100 percent from October 5, 2009, the AMC stated:  "The issue of entitlement to [TDIU] is moot as [the Veteran's] PTSD has been granted at 100 percent disabling."  Although the AMC is correct that the assignment of a 100 percent disability affects the issue of entitlement to TDIU, because the 100 percent disability rating was not granted for the entire rating period, the Veteran may be entitled to TDIU for the period prior to October 5, 2009.  Accordingly, the Board finds that the matter must be remanded for compliance with the Board's April 2010 instructions.  Specifically, on remand, the agency of original jurisdiction (AOJ) must consider whether entitlement to TDIU is warranted for the period prior to October 5, 2009, especially in light of the grant above.

The Board notes that it may not deny TDIU without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537   (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect a claimant's service-connected disabilities have on his ability to work.  Friscia, 7 Vet. App. at 297.  Here, although the August 2010 VA examiner opined that it was at least as likely as not that the Veteran was unemployable due to his PTSD, in light of the examiner's indication that the Veteran's symptoms had increased in severity "over the past few years," it is not discernable from his report at what point the Veteran may have become unemployable.  Accordingly, the Board finds that, on remand, the AOJ should request from the examiner who performed the August 2010 examination, if still available, an addendum to his opinion that addresses the question of when the Veteran's service-connected disabilities rendered him unemployable.  

As for the Veteran's claim for an initial rating greater than 10 percent for vertigo, the Board notes that the Veteran's vertigo has been evaluated as 10 percent disabling under 38 C.F.R. § 4.87a, DC 6204.  Under that DC, a 10 percent rating is assigned where there is evidence of occasional dizziness; a maximum rating of 30 percent evaluation is warranted where there is evidence of dizziness and occasional staggering.  38 C.F.R. § 4.87, DC 6204 (2011).

The record also shows that the Veteran has been diagnosed as having Meniere's disease.  Under DC 6205, which pertains to Meniere's Disease, a minimum 30 percent rating is assigned for hearing impairment with vertigo less than once a month, with or without tinnitus.  38 C.F.R. § 4.87, DC 6205 (2011).  A 60 percent rating is assigned where there is evidence of hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  Id.  Lastly, a 100 percent rating is assigned where there is hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  Id.  

In its April 2010 remand, the Board directed that the Veteran was to undergo a VA examination to determine the current severity of his service-connected vertigo.  The examiner was requested to specifically state what type of functional impairment is caused by the service-connected vertigo, whether it is a separate disability from Meniere's disease, and whether it renders the Veteran unable to obtain and retain gainful employment.

The Veteran underwent a VA examination in September 2010.  The examiner interviewed the Veteran and reviewed the claims folder, to specifically include April 2008 and March 2009 audiology consultation reports showing a diagnosis of Meniere's disease.  The examiner noted that the Veteran's vertigo prevented the following activities of daily living:  chores; shopping; exercise; recreation; traveling; feeding; bathing; dressing; toileting; and grooming.  The examiner further noted that the Veteran was prevented from driving during an episode of vertigo.  The examiner then provided the following opinion:  It is as likely as not Veteran[']s [service connected] vertigo is not a separate disability from Meniere's disease.  It renders Veteran [sic] to obtain and retain gainful employability due to the unpredictable episodes of incapacitating vertigo."

Although it appears that the examiner's intended finding was one of unemployability on account of the Veteran's vertigo, the examiner failed to specifically state whether the Veteran was "able" or "unable" to retain gainful employability.  As such, the examination report is inadequate for rating purposes and must be returned to the VA examiner for clarification.  Such a finding is particularly important in light of the fact that that the issue of entitlement to TDIU prior to October 5, 2009, is still pending.

Furthermore, in light of the examiner's findings that the Veteran's vertigo is not a separate disability from his Meniere's disease, the Board finds that in order to properly evaluate his service-connected disability under the above-cited rating criteria, the Veteran should be scheduled for another VA examination to determine the level of severity of the Veteran's service-connected disability.  As part of the examination to be afforded on remand, the examiner should address whether the Veteran's vertigo and Meniere's Disease is of such severity as to be productive of hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus, occurring from one to four times a month, with or without tinnitus, or less than once a month.  The examiner should also discuss whether there is evidence of dizziness and occasional staggering.  In doing so, the examiner must consider the testimony of the Veteran and his son, provided during the April 2010 hearing, that the Veteran has staggering when he sits down.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should request that the examiner who provided the August 2010 PTSD review examination, if he is still available, provide an addendum that addresses when the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  Such opinion should be based on a review of the claims folder, to include the information regarding the Veteran's employment and educational history contained therein.  

(If the August 2010 is no longer available, the AOJ should refer the claims file for review by a VA clinician with the appropriate expertise for an opinion on this question.  The Veteran's claims file, including a copy of this remand, must be made available to the reviewer for review in connection with the requested opinion.)

2.  The AOJ should request that the examiner who provided the September 2010 examination in connection with the Veteran's claim for a higher initial rating for vertigo, if she is still available, provide an addendum that clarifies her opinion with regard to whether or not the Veteran's vertigo renders him unemployable.

3.  Schedule the Veteran for an appropriate VA examination with his claim of entitlement to an initial disability rating greater than 10 percent for his vertigo.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

The examiner should be requested to ascertain the severity of the Veteran's vertigo and Meniere's disease in the context of the applicable rating criteria.  All studies, tests and evaluations should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report.  

The examiner should specifically discuss whether the Veteran's service-connected disability is of such severity as to be productive of hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus, occurring from one to four times a month, with or without tinnitus, or less than once a month.  The examiner should also discuss whether there is evidence of dizziness and occasional staggering.  In doing so, the examiner must consider the testimony of the Veteran and his son, provided during the April 2010 hearing, that the Veteran has staggering when he sits down.  

The examiner should also provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment due to service-connected disability and when any such unemployability began.  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth. 

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to an initial rating greater than 10 percent for the Veteran's service-connected vertigo.  (Consideration of Meniere's disease should be undertaken as appropriate.)  The AOJ must also specifically consider whether a rating of TDIU is warranted prior to October 5, 2009.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals 


Department of Veterans Affairs


